ORDER
PER CURIAM.
The State of Missouri appeals from the trial court’s order sustaining Kelly D. Fowler’s motion to suppress evidence.
In its sole point on appeal, the State claims the trial court erred in granting *507Fowler’s motion to suppress because exigent circumstances existed which justified the protective sweep of the residence, and therefore the plain view observations of the officers made during that protective sweep could lawfully be utilized as facts to support probable cause for issuance of the search warrant.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).